Citation Nr: 1342742	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-06 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable schedular rating for bilateral hearing loss disability.  

2.  Entitlement to a compensable extra-schedular rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2010, the Veteran testified before the undersigned during a video conference Board hearing.  A transcript of the hearing has been associated with the claims file.  Subsequently, the Board remanded this matter for further development in decisions dated in September 2010 and June 2012.  The Board finds that there has been substantial compliance with its remand directives pertaining to the claim decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  The Veteran's representative has submitted a written waiver of initial RO consideration of all evidence found within his eFolder.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2013).  

In the September 2010 remand, the Board referred to the RO a claim for service connection for recurrent ear infections.  To date, this claim has not been adjudicated.  Thus, it is referred to the RO for appropriate action.  

The issue of entitlement to an extra-schedular rating for bilateral hearing loss disability addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The results of a VA audiometric test conducted in April 2007 show that the Veteran had level I hearing in both ears.  

2.  The results of a VA audiometric test conducted in November 2009 show that the Veteran had level II hearing in both ears.  

3.  The results of a VA audiometric test conducted in July 2010 show that the Veteran had level I hearing in his right ear and level II hearing in his left ear.  

4.  The results of a VA audiometric test conducted in March 2011 show that the Veteran had level I hearing in both ears.  


CONCLUSION OF LAW

The criteria for a compensable schedular rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.85 Diagnostic Code 6100 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim decided herein, the record reflects that the Veteran was provided all required notice by correspondence dated in April 2007, prior to the initial adjudication of the claim in June 2007.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available pertinent medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  

Moreover, the Veteran has been afforded appropriate and adequate VA examinations, most recently in March 2011.  In addition, the Veteran was provided the opportunity to testify on his own behalf before the undersigned during a video conference Board hearing.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue as listed above was identified at the hearing.  Information was elicited from the Veteran concerning the severity of his hearing loss disability.

Increased Schedular Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran was granted service connection for bilateral hearing loss in a February 1979 rating decision and awarded a noncompensable, or zero percent, disability rating effective July 22, 1978.  In March 2007, the Veteran filed a claim to increase the disability rating for his hearing loss.  The RO denied this claim in the June 2007 rating decision now on appeal.  In his written submissions and Board testimony, the Veteran contends that his hearing loss disability is serious and should be rated at a higher level than zero percent.  

Hearing loss disability is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Pursuant to these regulations, hearing acuity is measured by the results of speech discrimination tests and pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of disability for service-connected hearing loss based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings for hearing impairment are derived by a mechanical application of the rating schedule to the auditory acuity level assigned to each ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).  

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results in the higher level.  Id.  However, in this instance, that level then will be elevated to the next higher level.  Id.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

VA outpatient treatment records found in the claims file or in the Veteran's Virtual VA eFolder, from a year before he filed his current claim for increase until the present, generally indicated that the Veteran had hearing loss and used hearing aids.  The hearing aids were periodically monitored for repairs and improvement.  An August 2009 treatment record indicated that the Veteran may have received an audiological evaluation as well as a hearing aid evaluation on that date, but the numerical results or the audiogram are not included in the report.  As the claims file contains four VA examinations conducted before and after August 2009, including the results of a VA examination in November 2009, the Board finds the available medical evidence obviates any need for a remand to obtain the August 2009 audiogram.  

The Veteran underwent a VA audiological examination in April 2007.  The Veteran told the examiner that without his hearing aids he was unable to hear.  He also said that he had not encountered any occupational or recreational noise exposure since military service.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
60
60
51
LEFT
50
45
60
70
56

The speech recognition scores on the Maryland CNC word list were 100 percent for each ear.  

The pure tone threshold results for each ear in this audiogram do not represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86.  

Under Table VI, the examination results for the right ear correspond to level I hearing loss under Table VI.  For the left ear, the examination results correspond to level I under Table VI.  Accordingly, the intersection point of level I for the right ear and level I for the left ear under Table VII shows that the Veteran's hearing loss warranted a 0 percent disability rating.  This hearing impairment measurement is not higher than that currently assigned for the period under appeal.  

The Veteran underwent a VA audiological examination in November 2009.  The Veteran complained that he felt his decreased hearing was progressively getting worse.  He told the examiner that he had difficulty hearing at work or hearing passengers in a motor vehicle.  He also believed that his hearing loss restricted him from going to the movies.  It was noted that post-service the Veteran had worked as a loan manager, for a construction company doing supplies and clerical work, and for the post office.  He denied any noisy hobbies.  He also told the examiner that he got two to three ear infections a year that he believed might be attributed to his hearing aids, which he had been wearing since the late 1980s.  He also denied ear surgery, otalgia, any balance problems, or head trauma.  He did not complain about tinnitus.  

Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
55
65
51
LEFT
50
45
60
80
59

The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear and 96 percent for the left ear.  

The pure tone threshold results for each ear in this audiogram do not represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86.  

Under Table VI, the examination results for the right ear correspond to level II hearing loss under Table VI.  For the left ear, the examination results correspond to level II under Table VI.  Accordingly, the intersection point of level II for the right ear and level II for the left ear under Table VII shows that the Veteran's hearing loss warranted a 0 percent disability rating.  This hearing impairment measurement is not higher than that currently assigned for the period under appeal.  

During his June 2010 Board hearing, the Veteran testified that he needed to wear his hearing aids in order to hear.  He also testified to problems hearing at work and at home.  He said that he had to utilize the closed captioning device to understand what was going on in a television program and that at work at the post office co-workers had to throw Nerf balls into his cubicle to get his attention.  He also stated that he had been reprimanded for performing some task which he normally did because he never heard the command not to do it in that particular instance.  The Veteran also testified that it was depressing sometimes to be left out of conversations because of his disability.  

The Veteran underwent a VA audiological examination in July 2010.  The Veteran told the examiner that he felt that his hearing loss caused him difficulty hearing at work; that he needed to use the closed captioning device on the television; that he had to turn up the volume on the television louder than others liked; and that he often had to ask family members to repeat themselves which lead to arguments.  The Veteran denied any recreational noise exposure.  It was noted that post-service he had worked as a loan manager, a construction supply clerk, and a postal worker.  He denied any recreational noise exposure.  

Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
50
65
50
LEFT
45
45
60
75
56

The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear and 90 percent for the left ear.  

In an October 2010 addendum, the July 2010 VA examiner noted that he had now had the opportunity to review the Veteran's claims file in detail.  He also noted that a functional statement of the effects of the Veteran's hearing disability on day-to-day activities had been noted during the July 2010 VA examination.  

The pure tone threshold results for each ear in this audiogram do not represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86.  

Under Table VI, the examination results for the right ear correspond to level I hearing loss under Table VI.  For the left ear, the examination results correspond to level II under Table VI.  Accordingly, the intersection point of level I for the right ear and level II for the left ear under Table VII shows that the Veteran's hearing loss warranted a 0 percent disability rating.  This hearing impairment measurement is not higher than that currently assigned for the period under appeal.  

The Veteran underwent a VA audiological examination in March 2011.  The Veteran told the examiner that he felt his hearing was always getting gradually worse and he noted difficulties at work.  The VA examiner referred to previous VA audiological examinations for details of those work problem complaints.  It was also noted that he was unable to wear his hearing aids at home as they picked up more background noise than the conversations of other people.  No history of occupational or recreational noise exposure was noted.  

Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
50
50
60
50
LEFT
45
45
60
75
56

The speech recognition scores on the Maryland CNC word list were 92 percent for each ear.  Diagnosis was a long history of sensorineural hearing loss which had remained stable for years with the use of hearing aids.  

The pure tone threshold results for each ear in this audiogram do not represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86.  

Under Table VI, the examination results for the right ear correspond to level I hearing loss under Table VI.  For the left ear, the examination results correspond to level I under Table VI.  Accordingly, the intersection point of level I for the right ear and level I for the left ear under Table VII shows that the Veteran's hearing loss warranted a 0 percent disability rating.  This hearing impairment measurement is not higher than that currently assigned for the period under appeal.  

Based on the above evidence of record, the Board finds that a compensable schedular rating is not warranted.  While credible lay evidence noted the Veteran's difficulties in hearing and communicating at work and at home, the evaluation of hearing impairment is governed, as noted above, by specific audiological measurements and their application to rating tables found in VA regulations.  See 38 C.F.R. §§ 4.85, 4.86.  Based on the above evidence of record, in particular the results of four VA audiological examinations, the Board finds that a compensable schedular rating for the period on appeal is not warranted.  All four examinations, taken at various times during this appeal period, showed entitlement to only a noncompensable schedular disability rating for bilateral hearing loss.  The Board has not found within the claims file any evidence of a compensable schedular rating for hearing loss during the time period of this appeal.  

The Board acknowledges the Veteran's assertions that his hearing impairment is very significant and that he should receive a compensable schedular rating for his bilateral hearing loss.  However, the Board is constrained by the applicable regulations, which require evaluation by strict mechanical application of the tables that make up the rating criteria for hearing impairment.  

The Veteran is competent to report his symptoms.  To the extent that the Veteran has asserted that he warrants a higher schedular rating for bilateral hearing loss, the Board finds, as explained herein, that the preponderance of the audiological evidence does not support his contentions for the period on appeal.  The rating schedule for hearing loss disability is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, supra.  Whereas the Veteran's hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a higher rating at any point during the period of the appeal.  

The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss for the period from a year before the Veteran filed his current claim for increase until the present.  There is no reasonable doubt to be resolved.  Gilbert, supra.  There is also no support for a staged schedular rating during any period of this appeal.  See Hart, supra.  


ORDER

Entitlement to a compensable schedular rating for bilateral hearing loss disability is denied.  


REMAND

Unfortunately, a remand is required for the issue of entitlement to a compensable extra-schedular rating for bilateral hearing loss disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

During his 2010 Board hearing the Veteran testified that, due to his hearing loss disability, he had difficulty performing drive-along duties associated with his job of auditing letter carriers for the post office, that he had difficulty hearing with a telephone, and that at home he had to use the closed captioning device to understand television programs.  In June 2007 correspondence, the Veteran told VA that because of his hearing problems he could not perform his job or function normally.  In its September 2010 remand, the Board requested that the RO/AMC consider whether the Veteran might be entitled to an extra-schedular rating greater than his current noncompensable schedular rating pursuant to the provisions of 38 C.F.R. § 3.321(b).  

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

In its September 2010 remand, the Board directed the RO/AMC to consider entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b).  Subsequently, in Supplemental Statements of the Case dated in June 2011 and August 2012 the RO/AMC failed to discuss the elements of, or otherwise consider the applicability of, an extra-schedular disability rating in this appeal.  The Board also notes that the Veteran's service representative, in his November 2013 brief, also argues that a noncompensable disability rating for hearing loss does not reflect the current severity of the Veteran's disorder and that extra-schedular consideration should be granted in this case.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a remand for compliance with the directives of the Board's September 2010 remand is warranted.  

On remand the RO/AMC should undertake additional development of the Veteran's extra-schedular rating claim for bilateral hearing loss, including requesting from the Veteran and his representative additional relevant information necessary to satisfy a showing of marked interference with employment or frequent periods of hospitalization and determining whether this case should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding his claim for an extra-schedular rating for service-connected bilateral hearing loss disability.   

He should also be notified that evidence that may substantiate his claim could include, but not be limited to, employment records referring to job loss or poor job performance stemming from his service-connected hearing loss disability; statements from any current or former employer, co-workers, health care providers, family and friends who have observed the effects of the hearing loss disability on his ability to function successfully in a work environment. 

2.  The RO/AMC shall undertake any additional development it determines to be warranted based on the response to the development sought above.  

3.  Even if no additional information is submitted by the Veteran, the claims file, along with the transcript of the Veteran's Board hearing and a copy of this remand, shall be reviewed by the RO/AMC.  The RO/AMC should then adjudicate the matter of whether referral of the claim for a compensable rating for the Veteran's service-connected bilateral hearing loss disability on an extra-schedular basis is indicated. 

If the determination is favorable to the Veteran, the RO/ AMC should proceed with the referral to either the Under Secretary for Benefits or to the Director of Compensation and Pension. 

If the determination is adverse, the RO/ AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


